Title: To James Madison from Albert Gallatin, 18 April 1816
From: Gallatin, Albert
To: Madison, James


                    
                        
                            Dear Sir
                        
                        
                            New York
                            18th April 1816
                        
                    
                    Your letter of the 12th reached me only the day before yesterday, and not willing to make a hasty decision, I have delayed an answer till to day. I feel very grateful for your kind offer, which I know to have been equally owing to your friendship for me and to your views of public utility. I decline it with some reluctance because I think that I would be more useful at home than abroad and I had much rather be in America than in Europe. The reasons which induce me nevertheless to decline, under existing circumstances, preponderate. With these I do not mean to trouble you, and will only mention that, although competent, as I think, to the higher duties of office, there is, for what I conceive a proper management of the Treasury; a necessity for a mass of mechanical labour, connected with details, forms, calculations &c, which having now lost sight of the thread and routine, I cannot think of again learning & going through. I know that, in that respect, there is now much confusion due to the changes of office & the state of the currency; and I believe that an active young man can alone reinstate & direct properly that department.
                    I may add that I have made a number of arrangements founded on the expectation of the French mission, of a short residence there and of a last visit to my Geneva relations, which could not be undone without causing inconvenience to me and disappointment to others. Accept my grateful thanks, and the assurance of my constant and sincere attachment and respect. Your obedt. Servt.
                    
                        
                            Albert Gallatin
                        
                    
                